





SECOND PURCHASE AGREEMENT AMENDMENT
This Second Purchase Agreement Amendment (this “Amendment”) dated as of May 22,
2019, is entered into by and between Tonogold Resources, Inc., a Delaware
corporation (“Tonogold”), and Comstock Mining Inc., a Nevada corporation (the
“Comstock”).
WHEREAS, Tonogold and Comstock entered into that certain Option Agreement, dated
October 3, 2017 (the “Option Agreement”);
WHEREAS, Tonogold and Comstock entered into that certain Membership Interest
Purchase Agreement, dated as of January 24, 2019 (the “Purchase Agreement”);
WHEREAS, pursuant to the Purchase Agreement, Tonogold delivered the First
Additional Deposit, and changed the Termination Date (as defined in the Purchase
Agreement) to April 30, 2019;
WHEREAS, pursuant to the Purchase Agreement, Tonogold has the right to change
the Termination Date to May 31, 2019, if Tonogold delivers an additional
non-refundable deposit of $1,000,000 (the “Second Additional Deposit”) to
Comstock on or prior to April 12, 2019;
WHEREAS, pursuant to the Purchase Agreement Amendment dated April 30, 2019 (the
“First Amendment”), Comstock granted Tonogold the right to delay the Termination
Date and acquire certain properties, subject to certain conditions set forth in
this First Amendment; and
WHEREAS, Tonogold wishes to accelerate certain aspects of the closing, including
payment of the stock-based $3.5 million.
NOW, THEREFORE in consideration of the mutual covenants and agreements herein
and other good and valuable consideration, the receipt, adequacy and sufficiency
of which are hereby acknowledged by the parties, the parties agree as follows:
1.     Amendment. Subject to Tonogold delivering a non-refundable deposit of
shares of convertible preferred stock of Tonogold (the “Shares”) with a stated
value of $3,920,000, inclusive of a $420,000 commitment fee, with terms that are
substantially consistent with the terms set forth on Exhibit A (to be effected
pursuant to Certificate of Designations filed in the form of Exhibit B),
Comstock hereby grants Tonogold the right to change the Termination Date (as
defined in the Purchase Agreement) to June 21, 2019, subject to the additional
conditions described in the First Amendment. Tonogold shall use best efforts to
have the Shares delivered to Comstock as soon as practicable, but in no event
later than May 31, 2019. For sake of clarity, Comstock shall not require
Tonogold to make cash payments of $450,000 of the Second Additional Deposit by
check or wire with funds clearing on or prior to 1:00 p.m. PST on May 17, 2019,
and $200,000 of the Second Additional Deposit by check or wire with funds
clearing on or prior to 1:00 p.m. PST on May 24, 2019, but for clarity, does not
reduce the total Closing Cash Consideration, which remains $11.5 million less
the amount of cash deposits made prior to the Closing (as defined and payable in
accordance with the terms of the Purchase Agreement).





--------------------------------------------------------------------------------





2.    No Novation. Except as amended hereby, all of the terms and conditions of
the Option Agreement, the Purchase Agreement and the First Amendment shall
remain in full force and effect. Tonogold and Comstock acknowledge and agree
that this Amendment is not intended to constitute, nor does it constitute, a
novation, interruption, suspension of continuity, satisfaction, discharge or
termination of the obligations or liabilities under the Option Agreement, the
Purchase Agreement or the First Amendment.
3.    Further Assurances. Following the closing of the transactions described in
Section 1 above, each of Tonogold and Comstock shall, upon request from the
other party, execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder.
4.     Due Execution. The execution, delivery and performance by Tonogold and
Comstock of this Amendment has been duly authorized by all necessary action on
the part of Tonogold and Comstock. This Amendment has been duly executed by
Tonogold and Comstock.
5.     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by the
internal laws of the State of Nevada, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Nevada or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Nevada.
6.     Venue. Each party irrevocably submits to the exclusive jurisdiction of
federal courts in the State of Nevada, for the purposes of any dispute or action
arising out of this Amendment. Process in any action referred to in this
Section 8 may be served on any party anywhere in the world by national courier
delivery sent to the address of such served party set forth on the signature
page of this Amendment. Each party irrevocably and unconditionally waives any
objection to the laying of venue of any action arising out of this Amendment in
U.S. federal courts sitting in the State of Nevada, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action brought in any such court has been brought in an
inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
7.     Beneficiaries. This Amendment is intended for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
8.     Counterparts. This Amendment may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective against an executing party when a counterpart has been
signed and delivered by such party to another party. This Amendment and any
amendments hereto, to the extent signed and delivered by means of portable
document format (“PDF”) or a facsimile machine, shall be treated in all manner
and respects as an original contract and shall be considered to have the same
binding legal effects as





--------------------------------------------------------------------------------





if it were the original signed version thereof delivered in person. At the
request of any party hereto or to any such contract, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such contract shall raise the use of PDF or a
facsimile machine to deliver a signature or the fact that any signature or
contract was transmitted or communicated through the use of PDF or a facsimile
machine as a defense to the formation of a contract and each party forever
waives any such defense.
[Signature Page To Follow]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.
 
TONOGOLD RESOURCES, INC.
 
 
By:
 
/s/ Mark Ashley
Name:
 
 Mark Ashley
Title:
 
 Chief Executive Officer
Address: 5666 La Jolla Boulevard, #315, La Jolla, CA 92037
 

                                
COMSTOCK MINING INC.
 
 
By:
 
 /s/ Corrado DeGasperis
Name:
 
 Corrado DeGasperis
Title:
 
Executive Chairman, President and CEO
Address: 1200 American Flat Road, Virginia City, NV 89440
 



COMSTOCK MINING LLC, by its manager Comstock Mining Inc.
 
 
By:
 
 /s/ Corrado DeGasperis
Name:
 
 Corrado DeGasperis
Title:
 
Executive Chairman, President and CEO
Address: 1200 American Flat Road, Virginia City, NV 89440
 








--------------------------------------------------------------------------------







Exhibit A
Term Sheet
Comstock Mining Inc.
1200 American Flat Road
Virginia City, Nevada 89440


Convertible Preferred Stock - Tonogold Resources Inc.
May 21, 2019
This Term Sheet outlines the terms and conditions of a proposed preferred share
issuance to Comstock Mining Inc. or affiliates (collectively the “Investor” or
“Comstock”) by Tonogold Resources Inc. (the “Company” or “Tonogold”).


These terms comprise Exhibit A of the Second Amendment to the Membership
Purchase Agreement between Comstock and Tonogold, and describe the convertible
preferred stock to be issued as the stock-based component of the closing
consideration under the Membership Purchase Agreement. Except as expressly set
forth below, these terms are not to be construed as a binding agreement.


Issue:
Series D Convertible Preferred Stock
Subscription Aggregate Amount:
3,500 shares of Series D Convertible Preferred Stock, with a stated value of
$1,000 per share.


Total Commitment Fee


420 Shares of Series D Convertible Preferred Stock with identical terms.


Dividend Rate on Preferred Stock:
0% (zero)
Ranking of Preferred Stock:
The Preferred Stock will rank senior to Common Stock and other classes of
capital stock with respect to dividend and redemption.








--------------------------------------------------------------------------------







Post-Closing Conversion Prices:












Conversion Price (upon termination of the Membership Interest Purchase
Agreement):






The Preferred Stock is automatically convertible into shares of Common Stock in
two equal tranches, the first tranche on the four month anniversary and the
second tranche on the twelve month anniversary, following the successful closing
of the Membership Interest Purchase Agreement. The number of common shares is
determined by dividing the stated value of the Preferred Stock by the conversion
price. The post-closing conversion price for each tranche will be the lowest of
(1) the 20-day volume weighted closing price of Tonogold common shares
immediately prior to conversion, (2) the price per common share in Tonogold’s
most recent private placement or (3) Tonogold’s initial public offering price
per common share.




Upon the termination of the Membership Interest Purchase Agreement, the
Preferred Stock shall become immediately convertible into shares of Common Stock
by dividing the stated value of the Preferred Stock by the Adjusted Conversion
Price.  The Adjusted Conversion Price shall be equal to 85% of the lowest volume
weighted average sales prices for Common Stock as reported at the close of
trading on the market reporting trade prices for the Common Stock during the
four trading days ending on, and including, the date of termination of the
Membership Interest Purchase Agreement, subject to adjustment as provided for in
the Certificate of Designation.




















Conversion Limitation:
Notwithstanding anything to the contrary, if the Company’s Common Stock is
listed on the Toronto Stock Exchange, the Investor shall not be permitted to
convert the Preferred Stock into Common Stock, if upon conversion, the
cumulative number of shares of Common Stock issued after the Closing Date upon
conversion of the Preferred Stock would exceed 25% of the total number of shares
of Common Stock issued and outstanding on the Closing Date, unless shareholders
voting at a duly convened meeting of common shareholders have approved such
issuance.


Once converted, Comstock will restrict the selling of the common stock to the
greater of
(i) $50,000 per day or (ii) 25% of the average of the daily trading volume for
the previous 5 trading days.


Buyback/PUT Rights


The Company may purchase back all or part of the unconverted Preferred Stock at
any time at 115% of the stated value (that is, $1,000 per share) of the amount
being redeemed, commencing on or after the closing of Membership Interest
Purchase Agreement, at the Company’s option. The Investor shall continue to have
the right to convert the Preferred Stock at the then relevant Conversion Price
following a written notice of prepayment and prior to receiving the repayment.
Any prepayment prior to the conversion of the first tranche, as described above,
shall be applied to reducing the first tranche amount. The Investor will not
have the right to “PUT” the Preferred Stock back to the Company.








--------------------------------------------------------------------------------





Conversion Price Adjustments:


The Post-closing Conversion Prices and the Adjusted Conversion Price shall be
subject to appropriate adjustments in the event of stock splits, stock dividends
and recapitalizations.


Restrictive Covenants:




The Transaction Documents will not contain restrictive covenants that will
contradict the terms of the debenture notes issued by Tonogold to their secured
lender.
Use of Proceeds:
Non-refundable deposit toward the closing on Comstock Minning LLC.




Representations and Warranties:
The agreements relating to this transaction (the “Transaction Documents”) shall
contain customary representations and warranties, including but not limited to:
(a) accuracy of financial statements, (b) no material adverse change, (c)
absence of undisclosed liabilities, (d) absence of litigation, (e) no violation
of material agreements and instruments, (f) compliance with laws (including
ERISA and environmental laws), (g) payment of taxes, (h) ownership of
properties, (i) effectiveness of permits and approvals, (j) absence of liens on
property, (k) status of material agreements and (l) accuracy of information.


Conditions:
The Transaction Documents shall contain customary terms and conditions,
including but not limited to (a) the execution of satisfactory legal
documentation to be prepared by Investor’s counsel, (b) the absence of any
material adverse change in the business, prospects, financial condition or
results of operations of the Company, (c) satisfactory review of the Company’s
most current balance sheet, and (d) completion of limited legal due diligence,
including but not limited to review of contracts and the organizational
documents of the Company.
Expenses:
Tonogold shall pay all expenses associated with depositing, clearing, selling,
and mailing of the stock certificates.  The Company will also reimburse the
Investor for Legal Fees and due diligence fees in the amount of $20,000
associated with the formation of the Securities Purchase Agreement within five
(5) Business Days following the signing of this Term Sheet.  The reimbursement
of such Legal Fees is a binding and non-refundable obligation on the Company
upon the signing of this Term Sheet.
Indemnification:
Nothing contained in this Term Sheet shall be deemed to be a binding commitment
of the Investor to consummate the transaction described herein. Any binding
commitment shall be evidenced solely by the Investor’s execution of definitive
documentation governing the Purchase and the related transactions and
developments contemplated hereby and thereby. This Term Sheet is intended solely
to be an outline to facilitate the negotiation and preparation of mutually
acceptable definitive documentation.






--------------------------------------------------------------------------------







It is understood that this Term Sheet constitutes a statement of our present
mutual intentions with respect to the proposed transactions and does not contain
all matters upon which agreement must be reached in order for the transaction to
be completed. Except as set forth in the following paragraph, as to which each
party hereto intends to be legally bound, no legally binding agreements or
obligations of any party are created by this Term Sheet except where explicitly
stated herewith. A binding commitment with respect to the transactions will
result only from the execution and delivery of the Transaction Documents, unless
herewith stated to the contrary.


If the foregoing accurately reflects the substance of our mutual agreement and
understanding at this time, please so indicate by executing and returning a copy
of this term sheet on or before May 20, 2019; failing which the preliminary
offer outlined herein shall expire and be of no further force and effect, and in
the absence of the $450,000 payment due, result in termination of the Membership
Interest Purchase Agreement.




IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS Confidential Term Sheet as of
the date set forth below.


Tonogold Resources Inc.
5666 la Jolla Blvd. #315
La Jolla, CA 92037






_______________________
Mr. Mark Ashley
President & CEO
                            
Comstock Mining Inc.
1200 American Flat Road
Virginia City, NV 89440




___________________
Mr. Corrado DeGasperis
Executive Chairman & CEO







--------------------------------------------------------------------------------





 
                                  Exhibit B
                     Certificate of Designations





CERTIFICATE OF DESIGNATIONS
OF
SERIES D CONVERTIBLE JUNIOR PARTICIPATING NON-CUMULATIVE PERPETUAL PREFERRED
STOCK
OF
TONOGOLD RESOURCES, INC.


Pursuant to Section 151 of the General Corporation Law
of the State of Delaware


The undersigned, Mark Ashley, Chief Executive Officer of Tonogold Resources,
Inc., a Delaware corporation (the “Corporation”), hereby certifies that,
pursuant to the authority expressly vested in the Board of Directors of the
Corporation (the “Board of Directors”) by the Certificate of Incorporation of
the Corporation, and in accordance with the provisions of Sections 103 and 151
of the General Corporation Law of the State of Delaware, the Board of Directors
has duly adopted the following resolutions:


RESOLVED, that, pursuant to Article Four of the Sixth Amended and Restated
(which authorizes one million (1,000,000) shares of preferred stock, par value
$0.001 per share of the Corporation (the “Preferred Stock”)), the Board of
Directors hereby fixes the powers, designations, preferences and relative,
participating, optional and other special rights, and the qualifications,
limitations and restrictions, of a series of Preferred Stock as follows:


RESOLVED, that each share of such series of Preferred Stock shall be subject to
the following provisions:


SECTION 1. Designation. The distinctive serial designation of such series of
Preferred Stock is “Series D Convertible Junior Participating Non-Cumulative
Perpetual Preferred Stock” (“Series D Preferred Stock”). Each share of Series D
Preferred Stock shall be identical in all respects to every other share of
Series D Preferred Stock.


SECTION 2. Number of Shares. The authorized number of shares of Series D
Preferred Stock shall be 3,920. Shares of Series D Preferred Stock that are
purchased or otherwise acquired by the Corporation, or converted into shares of
Common Stock, shall not be reissued as shares of





--------------------------------------------------------------------------------





such Series and shall (upon filing of the appropriate certificate with the
Secretary of State of the State of Delaware, if necessary) be cancelled and
become authorized but unissued shares of Preferred Stock.
 
SECTION 3. Definitions. As used herein with respect to Series D Preferred Stock:




(a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) has the
meaning set forth in 12 C.F.R. § 225.2(e)(1).


(b) “Business Day” means any day other than a Saturday, Sunday or other day on
which banking institutions in La Jolla, California are authorized or required by
law or executive order to remain closed.


(c) “Bylaws” means the amended and restated bylaws of the Corporation, as they
may be amended from time to time.


(d) “Certificate of Designations” means this Certificate of Designations
relating to the Series D Preferred Stock, as it may be amended from time to
time.


(e) “Certificate of Incorporation” shall mean the Amended and Restated
Certificate of Incorporation of the Corporation, as it may be amended from time
to time, and shall include this Certificate of Designations.


(f) “Common Stock” means the Common Stock, par value $0.001 per share (or such
other par value, or no par value, as such common stock may have from time to
time), of the Corporation.


(g) “Common Stock Distribution” has the meaning set forth in Section 5(c).


(h) “Common Stock Distribution Date” has the meaning set forth in Section 5(c).


(i) “Common Stock Distribution Record Date” has the meaning set forth in Section
5(c).
(j) “Common Stock Split Distribution” has the meaning set forth in Section
11(d).







--------------------------------------------------------------------------------





(k) “Closing Price” per share of Common Stock on any Trading Day means the
closing sale price per share of Common Stock on the Relevant Exchange on such
Trading Day.


(l) “Conversion Rate” means, (i) with respect to a conversion of the Series D
Preferred Stock pursuant to Section 11(a) or Section 11(e), the quotient
calculated by dividing the Liquidation Preference of the Series D Preferred
Stock to be converted by 85% of the lowest of the volume weighted average sales
prices for the Common Stock as reported for the four consecutive Trading Days
preceding the date of conversion, and (ii) with respect to a conversion of the
Series D Preferred Stock pursuant to Section 11(b), the quotient calculated by
dividing the Liquidation Preference of the Series D Preferred Stock to be
converted by the lowest of (1) the 20-day volume weighted Closing Price prior to
conversion, (2) the actual purchase price of the Corporation’s most recent
private placement or (3) the Corporation’s initial public offering price, in
each case, subject to adjustment as provided in Section 11(d).


(m) “Distributed Property” has the meaning set forth in Section 5(c).


(n) “Holder” means a Person in whose name one or more shares of the Series D
Preferred Stock are registered.


(o) “Junior Stock” means the Common Stock and any other class or series of stock
of the Corporation (including preferred stock), other than Series D Preferred
Stock, that shall all rank junior to Series D Preferred Stock either or both as
to the payment of dividends (whether such dividends are cumulative or
non-cumulative) and/or as to the distribution of assets on any liquidation,
dissolution or winding up of the Corporation.


(p) “Liquidation Preference” has the meaning set forth in Section 6(b).


(q) “Liquidation Preference Amount” means one thousand dollars ($1,000) per
share of Series D Preferred Stock.


(r) “Membership Interest Purchase Agreement” means that certain Membership
Interest Purchase Agreement, dated January 24, 2019, by and among the
Corporation, Comstock Mining Inc. and Comstock Mining LLC.


(s) “Permitted Inside Transfer” means any transfer of shares of Series D
Preferred Stock by a Holder to an Affiliate of such Holder.







--------------------------------------------------------------------------------





(t) “Permitted Outside Transfer” means any transfer of shares of Series D
Preferred Stock by a Holder (i) in a widespread public distribution or (ii) in a
private sale or transfer (including, without limitation, a distribution (x) by a
partnership to a partner or former partner, (y) by a limited liability company
to a member or former member or (z) by a corporation to a stockholder or former
stockholder), in each case, subject to compliance with all applicable securities
laws.


(u) “Person” means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, company,
limited liability company, trust, unincorporated association, or government or
any agency or political subdivision thereof, or any other entity of whatever
nature.


(v) “Record Date” has the meaning set forth in Section 5(d).


(w) “Reference Property” has the meaning set forth in Section 11(e).


(x) “Relevant Exchange” means the Toronto Stock Exchange Venture; provided,
however, that if the Common Stock is not listed for trading on the Toronto Stock
Exchange Venture, then “Relevant Exchange” means the principal U.S. or Canadian
national or regional securities exchange on which the Common Stock is listed;
provided further, that if the Common Stock is not listed on a U.S. national or
regional securities exchange, then “Relevant Exchange” means the principal
over-the-counter market on which the Common Stock is traded.


(y) “Reorganization Event” has the meaning set forth in Section 11(e).


(z) “Trading Day” means any day during which trading in the Common Stock
generally occurs on the Relevant Exchange.


SECTION 4. Ranking. The Series D Preferred Stock will, with respect to the
payment of dividends (whether such dividends are cumulative or non-cumulative)
and the distribution of assets on any liquidation, dissolution or winding up of
the Corporation, rank senior to all Junior Stock.


SECTION 5. Dividends.


(a) For so long as the shares of Series D Preferred Stock are outstanding, then
(in addition to any other vote or consent of stockholders required by the
Certificate of Incorporation), the Corporation may not make any dividends or
other distributions with respect to any class of





--------------------------------------------------------------------------------





Junior Stock without the vote or consent of the Holders of at least a majority
of the shares of Series D Preferred Stock then outstanding, voting separately as
a single class.


(b) Holders of Series D Preferred Stock shall be entitled to receive, when, as
and if declared by the Board of Directors or a duly authorized committee of the
Board of Directors, out of funds or property legally available therefor under
Delaware law, non-cumulative dividends and distributions, if any, in the amount,
kind and manner set forth in Section 5(c). Except as provided in the immediately
preceding sentence, in Section 5(c) or in Section 6, Holders shall not be
entitled to any other dividends or distributions on the Series D Preferred
Stock. Notwithstanding anything herein to the contrary, (i) dividends and
distributions on the Series D Preferred Stock shall not be cumulative; (ii)
Holders shall not be entitled to receive any dividends or distributions not
declared by the Board of Directors or a duly authorized committee of the Board
of Directors; and (iii) no interest, or sum of money in lieu of interest, shall
be payable in respect of any dividend or distribution not so declared.


(c) If the Board of Directors or a duly authorized committee of the Board of
Directors declares a dividend, or the Corporation otherwise makes any
distribution, on outstanding shares of Junior Stock, of cash, securities
(including, without limitation, rights, warrants, options or evidences of
indebtedness) or other property or assets (such a dividend or distribution, a
“Common Stock Distribution,” and the cash, securities, property or assets
distributed as a dividend or distributed on the Common Stock pursuant to such
Common Stock Distribution, the “Distributed Property,” and the date such
Distributed Property is paid to holders of Common Stock pursuant to such Common
Stock Distribution, the “Common Stock Distribution Date,” and the record date
for determining the holders of Common Stock entitled to receive such Common
Stock Distribution, the “Common Stock Distribution Record Date”), then the Board
of Directors or a duly authorized committee of the Board of Directors shall, in
accordance with this Section 5(c), declare to be paid, or cause there to be
distributed, to the Holders in respect of the Series D Preferred Stock,
Distributed Property in accordance with this Section 5(c). The date on which
such Distributed Property is to be paid to Holders in respect of the Series D
Preferred Stock on account of such Common Stock Distribution shall be the Common
Stock Distribution Date, and the kind and amount of Distributed Property to be
distributed as a dividend or distributed per share of Series D Preferred Stock
shall be the kind and amount of Distributed Property that a holder of a number
of shares of Common Stock equal to the Conversion Rate in effect at the close of
business on the Common Stock Distribution Record Date for such Common Stock
Distribution would have been entitled to receive pursuant to such Common Stock
Distribution. The Corporation shall not declare any Common Stock Distribution
unless the Corporation has funds legally available to comply, and complies, with
this Section 5(c) with





--------------------------------------------------------------------------------





respect to such Common Stock Distribution. For avoidance of doubt, (i) no
dividend or distribution shall be payable on the Series D Preferred Stock
pursuant to this Section 5(c) unless there shall occur a Common Stock
Distribution, and (ii) if (A) in connection with a Reorganization Event, the
Board of Directors or a duly authorized committee of the Board of Directors
declares a dividend, or the Corporation otherwise makes any distribution, on
outstanding shares of Common Stock and (B) in connection with such
Reorganization Event, the Common Stock is converted into or exchanged for, or
constitutes solely the right to receive, cash, securities or other property,
then (1) such dividend or distribution shall be subject to this Section 5(c) but
not to Section 11(e) and (2) such conversion into, exchange for or right to
receive cash, securities or other property shall be subject to Section 11(e) but
not to this Section 5(c).




(d) Dividends or distributions that are payable on Series D Preferred Stock on a
Common Stock Distribution Date pursuant to Section 5(c) on account of a Common
Stock Distribution will be payable to holders of record of Series D Preferred
Stock as they appear on the stock register of the Corporation at the close of
business on the date (each such date, a “Record Date”) that is the Common Stock
Distribution Record Date for such Common Stock Distribution.
 
(e) If any share of Series D Preferred Stock is converted into Common Stock on
or prior to a Record Date for a dividend or distribution on the Series D
Preferred Stock pursuant to Section 5(c), then the Holder of such share of
Series D Preferred Stock shall not have the right to receive a dividend or
distribution with respect to such share pursuant to Section 5(c) (but such
Holder's initial transferee or a subsequent transferee, as applicable, shall
have the right to receive a dividend or distribution on the shares of Common
Stock into which such share was converted in accordance with the applicable
provisions of the Certificate of Incorporation). If any share of Series D
Preferred Stock is converted into Common Stock after a Record Date for a
dividend or distribution on the Series D Preferred Stock pursuant to Section
5(c) but on or prior to the date such dividend or distribution is to be made,
then the Holder of such share of Series D Preferred Stock at the close of
business on such Record Date shall have the right to receive such dividend or
distribution notwithstanding such conversion.


SECTION 6. Liquidation Rights.


(a)Voluntary or Involuntary Liquidation. In the event of any liquidation,
dissolution or winding up of the affairs of the Corporation, whether voluntary
or involuntary, the Holders shall be entitled to receive, per share of Series D
Preferred Stock, out of the assets of the Corporation or proceeds thereof
legally available for distribution to stockholders of the Corporation, and after
satisfaction of all liabilities and obligations to creditors of the Corporation,
before any





--------------------------------------------------------------------------------





distribution of such assets or proceeds is made to or set aside for the holders
of Junior Stock, an amount equal to the Liquidation Preference Amount per share,
together with all dividends (if any) on the Series D Preferred Stock that have
been declared but not paid prior to the date of payment of such distribution.


(b) Partial Payment. If, in any distribution described in Section 6(a), the
assets of the Corporation or proceeds thereof are not sufficient to pay the
Liquidation Preferences in full to all Holders of Series D Preferred Stock, then
the amounts paid to the Holders of Series D Preferred Stock shall be paid pro
rata in accordance with the respective aggregate Liquidation Preferences of the
Holders of Series D Preferred Stock. In any such distribution, the “Liquidation
Preference” of any holder of Series D Preferred Stock of the Corporation shall
mean the amount otherwise payable to such holder in such distribution (assuming
no limitation on the assets of the Corporation available for such distribution.


(c) Residual Distributions. In the event of any liquidation, dissolution or
winding up of the affairs of the Corporation, whether voluntary or involuntary,
if the Liquidation Preference has been paid in full to all holders of Series D
Preferred Stock, then the Holders shall thereafter be treated as holders of
Common Stock, determined as if each share of Series D Preferred Stock were
converted into shares of Common Stock at the Conversion Rate in effect at the
time of such liquidation, dissolution or winding up and shall have the right to
receive a distribution pursuant to the Certificate of Incorporation.


(d) Merger, Consolidation and Sale of Assets Not Liquidation. For purposes of
this Section 6, the merger or consolidation of the Corporation with any other
corporation or other entity, including a merger or consolidation in which the
Holders receive cash, securities or other property for their shares of Series D
Preferred Stock, or the sale, lease or exchange (for cash, securities or other
property) of all or substantially all of the assets of the Corporation, shall
not constitute a liquidation, dissolution or winding up of the affairs of the
Corporation but instead shall constitute a Reorganization Event pursuant to
Section 11(e).


SECTION 7. Redemption. The Series D Preferred Stock shall be redeemable solely
at the election of the Corporation, at any time or from time to time, a
redemption price of 115% of the Liquidation Preference of the Series D Preferred
Stock to be redeemed.


SECTION 8. Maturity. The Series D Preferred Stock shall be perpetual unless
converted in accordance herewith.


SECTION 9. Voting Rights.





--------------------------------------------------------------------------------







(a) General. The Holders shall have the right to vote on all matters presented
to holders of Junior Stock on an as converted basis.


(b) Limited Voting Rights. So long as any shares of Series D Preferred Stock are
outstanding, in addition to any other vote or consent of stockholders required
by law or by the Certificate of Incorporation, the vote or consent of the
Holders of at least a majority of the outstanding shares of Series D Preferred
Stock at the time outstanding shall be necessary for effecting or validating any
amendment, alteration or repeal of any provision of the terms of the Series D
Preferred Stock so as to affect the special rights, preferences, privileges or
voting powers of the Series D Preferred Stock; provided, however, that for all
purposes of this Section 9(b) and for the avoidance of doubt, any Reorganization
Event in respect of which the Corporation complies with Section 11(e), any
increase in the amount of the authorized Preferred Stock, or any creation or
issuance, or an increase in the authorized or issued amount, of any other series
of Preferred Stock or other stock of the Corporation ranking senior to, equally
with and/or junior to the Series D Preferred Stock with respect to the payment
of dividends (whether such dividends are cumulative or non-cumulative) and/or
the distribution of assets upon liquidation, dissolution or winding up of the
Corporation (including, for the avoidance of doubt, any such increase, creation
or issuance pursuant to, or in connection with the Corporation's adoption of,
any stockholder rights plan) will not be deemed to affect the special rights,
preferences, privileges or voting powers of the Series D Preferred Stock.


(c) Procedures for Voting and Consents. Any vote or consent of the Holders may
be taken either by vote at a meeting called for the purpose or by written
consent without a meeting and in either case may be given in person or by proxy.
The rules and procedures for calling and conducting any meeting of the Holders
(including, without limitation, the fixing of a record date in connection
therewith), the solicitation and use of proxies at such a meeting, the obtaining
of written consents and any other aspect or matter with regard to such a meeting
or such consents shall be governed by any rules the Board of Directors or a duly
authorized committee of the Board of Directors, in its discretion, may adopt
from time to time, which rules and procedures shall conform to the requirements
of the Certificate of Incorporation, the Bylaws and applicable law.


SECTION 10. Transfer Restrictions.


(a) No Holder may transfer any shares of Series D Preferred Stock except
pursuant to (i) a Permitted Inside Transfer or (ii) a Permitted Outside
Transfer.







--------------------------------------------------------------------------------





(b) Any attempt to transfer any shares of Series D Preferred Stock not in
compliance herewith shall be null and void, and the Corporation shall not, and
shall cause the transfer agent, if any, for the Series D Preferred Stock not to,
give any effect in the Corporation's stock records to such attempted transfer.


SECTION 11. Automatic Conversion.


(a) Conversion Upon Amendments to Membership Interest Purchase Agreement. Upon
any additional amendments to the Membership Interest Purchase Agreement,
including but not limited to the termination of the Membership Interest Purchase
Agreement, each share of Series D Preferred Stock shall, automatically and
without the act of such Holder, be converted into a number of shares of Common
Stock equal to the Conversion Rate in effect at the time of conversion.


(b) Conversion Upon Time Lapsed Post-Closing. Subject to the prior occurrence of
the closing of the transactions contemplated by the Membership Interest Purchase
Agreement, (i) on the 120th day after the closing of the transactions
contemplated by the Membership Interest Purchase Agreement, 1,750 of the shares
of the Series D Preferred Stock shall, automatically and without the act of such
Holder, be converted into a number of shares of Common Stock (rounded up to the
extent fractional shares of Common Stock would result) equal to the Conversion
Rate in effect at the time of conversion and (ii) on the 365th day after the
closing of the transactions contemplated by the Membership Interest Purchase
Agreement, 1,750 of the shares of the Series D Preferred Stock shall,
automatically and without the act of such Holder, be converted into a number of
shares of Common Stock (rounded up to the extent fractional shares of Common
Stock would result) equal to the Conversion Rate in effect at the time of
conversion.


(c) Effect of Conversion. All shares of Common Stock issued or delivered upon
conversion of shares of Series D Preferred Stock shall be validly issued, fully
paid and non-assessable and shall be free of preemptive or similar rights and
free of any lien or adverse claim created by the Corporation. Subject to the
second sentence of Section 5(e), upon conversion each outstanding share of
Series D Preferred Stock so converted shall cease to be outstanding, dividends
and distributions on such share shall cease to accrue or be due and all rights
in respect of such share shall terminate, other than the right to receive, upon
compliance with Section 11(b), appropriate evidence of the shares of Common
Stock registered in book-entry form into which such share of Series D Preferred
Stock has been converted, together with cash in lieu of any fractional share, as
provided herein. The Corporation shall pay all expenses associated with
converting the Series D Preferred Stock, including without limitation, transfer
agent costs, legal opinion costs and costs of depositing, clearing, selling and
mailing stock certificates.





--------------------------------------------------------------------------------







(d) Adjustment to the Conversion Rate. If, after the date of original issue of
the Series D Preferred Stock, the Corporation: (i) pays a dividend or makes
another distribution on Common Stock to holders of Common Stock payable in
shares of Common Stock (a “Common Stock Split Distribution”); (ii) subdivides or
splits the outstanding shares of Common Stock into a greater number of shares of
Common Stock; or (iii) combines or reclassifies or otherwise changes the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then the Conversion Rate shall be adjusted by multiplying such Conversion
Rate in effect immediately before such adjustment by the number of shares of
Common Stock which a person who owns only one (1) share of Common Stock
immediately before the record date or effective date, as applicable, of such
dividend, distribution, subdivision, split, or combination or reclassification
and who is entitled to participate in such dividend, distribution, subdivision,
split, combination or reclassification would own immediately after giving effect
to such dividend, distribution, subdivision, split, combination or
reclassification (without giving effect to any arrangement pursuant to such
dividend, distribution, subdivision, split, combination or reclassification not
to issue fractional shares of Common Stock). Such adjustment shall become
effective immediately after the close of business on such record date, in the
case of a stock dividend or stock distribution, and shall become effective at
the effective time of the subdivision, split, combination or reclassification,
in the case of such an event. For avoidance of doubt, if, after the date of
original issue of the Series D Preferred Stock, the Corporation pays a dividend
or makes another distribution on Common Stock to holders of Common Stock
payable, in part (and not exclusively), in shares of Common Stock, then such
dividend or distribution will be treated as a Common Stock Split Distribution
with respect to the portion paid in Common Stock and as a Common Stock
Distribution with respect to the remaining portion.


(e) Conversion Upon Reorganization Event. If, after the date of original issue
of the Series D Preferred Stock, (i) there occurs (A) any consolidation or
merger of the Corporation with or into another Person; (B) any sale, transfer,
lease, exchange or conveyance to another Person of the assets of the Corporation
as an entirety or substantially as an entirety; or (C) any statutory exchange of
securities of the Corporation with another Person or any binding share exchange
which reclassifies or changes the outstanding Common Stock (other than a change
in par value, or from par value to no par value, or from no par value to par
value, or as a result of a transaction that is subject to Section 11(d)) (any
such event in clauses (A) through (C), inclusive, a “Reorganization Event”); and
(ii) pursuant to such Reorganization Event, the Common Stock is converted into
or exchanged for, or constitutes solely the right to receive, cash, securities
or other property, then, effective immediately after the effective time of such
Reorganization Event, the Corporation shall make provision for each outstanding
share of Series D Preferred Stock to be converted into or to receive in exchange
for such share, out of funds legally available therefor,





--------------------------------------------------------------------------------





the kind and amount of cash, securities or other property (collectively,
“Reference Property”) receivable pursuant to such Reorganization Event by a
holder of a number of shares of Common Stock equal to the Conversion Rate in
effect at such effective time. For purposes of this Section 11(e), if holders of
Common Stock have a right to elect the type of consideration receivable in
connection with a Reorganization Event, the Holders of shares of Series D
Preferred Stock shall have a similar right of election, including being subject
to any pro-ration provision applicable to the right of election of holders of
Common Stock in connection with such Reorganization Event. On and after the
effective time of a Reorganization Event of the type referred to in clause (ii)
of the first sentence of this Section 11(e), each outstanding share of Series D
Preferred Stock shall cease to be outstanding, dividends on such share shall
cease to accrue, and all rights of the Holder(s) of such share shall terminate
with respect to such share, other than the right to receive the kind and amount
of Reference Property into which such share of Series D Preferred Stock has been
converted plus any declared and unpaid dividends.


(f) Notice of Adjustments. Whenever the Conversion Rate is adjusted pursuant to
Section 11(d), the Corporation shall, within ten (10) Business Days following
the occurrence of the event that requires such adjustment, (i) compute the
adjusted Conversion Rate in accordance with Section 11(d); and (ii) cause the
Chief Financial Officer of the Corporation (or a designee of such Chief
Financial Officer) to prepare and mail to each Holder, at such Holder's last
address shown on the records of the Corporation, a certificate setting forth
such adjustment and showing in reasonable detail the facts upon which such
adjustment is based. The Corporation shall, upon the written request at any time
of any Holder of Series D Preferred Stock, furnish or cause to be furnished to
such holder a like certificate setting forth (i) any adjustments and
readjustments since the date of original issue of the Series D Preferred Stock,
(ii) the applicable Conversion Rate at the time in effect and (iii) the number
of shares of Common Stock and the amount, if any, of other property which at the
time would be received upon the conversion of such Holder's Series D Preferred
Stock.


(g) Reservation of Common Stock. The Corporation shall, at all times when any
shares of Series D Preferred Stock are outstanding, reserve and keep available,
free from preemptive rights, out of its authorized but unissued Common Stock,
the full number of shares of Common Stock then issuable upon conversion of all
then outstanding shares of Series D Preferred Stock. Notwithstanding anything
herein to the contrary, the Corporation may, at its election, deliver, upon
conversion of the Series D Preferred Stock, treasury shares of Common Stock or
other shares of Common Stock that the Corporation has reacquired, provided such
shares comply with the fourth sentence of Section 11(b).







--------------------------------------------------------------------------------





SECTION 12. No Optional Conversion. At no time may any share of the Series D
Preferred Stock be converted at the option of the Corporation or the Holder
thereof, except as provided in Section 11(a) and Section 11(b).


SECTION 13. Fractional Shares. Series D Preferred Stock may be issued in
fractions of a share which shall entitle the Holder thereof, in proportion to
such Holder's fractional shares, to exercise voting rights, receive dividends,
participate in distributions and to have the benefit of all other rights of
Series D Preferred Stock.


SECTION 14. Record Holders. To the fullest extent permitted by applicable law,
the Corporation and the transfer agent, if any, for the Series D Preferred Stock
may deem and treat the record holder of any share of Series D Preferred Stock as
the true and lawful owner thereof for all purposes, and neither the Corporation
nor any such transfer agent shall be affected by any notice to the contrary.


SECTION 15. Notices. All notices or communications in respect of Series D
Preferred Stock shall be sufficiently given if given in writing and delivered in
person or by first class mail, postage prepaid, or if given in such other manner
as may be permitted in this Certificate of Designations, in the Certificate of
Incorporation or Bylaws or by applicable law.


SECTION 16. No Preemptive Rights. No share of Series D Preferred Stock shall
have any rights of preemption whatsoever as to any securities of the
Corporation, or any warrants, rights or options issued or granted with respect
thereto, regardless of how such securities, or such warrants, rights or options,
may be designated, issued or granted.


SECTION 17. No Impairment. The Corporation will not, by amendment of the
Certificate of Incorporation or through any reorganization, recapitalization,
transfer of assets, merger, consolidation, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Corporation but will at all times in good faith assist in the carrying out of
all the provisions of this Certificate of Designations and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holders of the Series D Preferred Stock against impairment; provided that,
to the extent that the rights and obligations of the Holders of the Series D
Preferred Stock and the Corporation with respect to any transaction, event or
other matter are addressed by one or more specific provisions of this
Certificate of
Designations, such provision(s) shall govern and this Section 17 shall be
inapplicable with respect thereto.    





--------------------------------------------------------------------------------







SECTION 18. Other Rights. The shares of Series D Preferred Stock shall not have
any voting powers, preferences or relative, participating, optional or other
special rights, or qualifications, limitations or restrictions thereof, other
than as set forth herein or in the Certificate of Incorporation or as provided
by applicable law.


[Remainder of page intentionally left blank; signature page follows]







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, TONOGOLD RESOURCES, INC. has caused this Certificate of
Designations to be signed and attested by the undersigned this 22nd day of May,
2019.


 
 
 
 
TONOGOLD RESOURCES, INC.
 
 
By:
/s/ Mark Ashley
 
Name:
Mark Ashley
 
Title:
Chief Executive Officer












